                      Case 18-50924-MFW            Doc 9       Filed 10/18/18      Page 1 of 3



                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF DELAWARE

-------------------------------------------------------------- x
                                                               :
In re:                                                         :   Chapter 11
                                                               :
The Weinstein Company Holdings LLC, et al.,                    :   Case No. 18-10601 (MFW)
                                                               :
                   Debtors.                                    :   (Jointly Administered)
                                                               :
-------------------------------------------------------------- :
                                                               :
Lantern Entertainment LLC,                                     :
                                                               :
                   Plaintiff,                                  :   Adv. Pro. No. 18-50924 (MFW)
                                                               :
vs.                                                            :
                                                               :
Bruce Cohen Productions, and Bruce Cohen                       :
                                                               :   Related to Docket Nos.: 6, 7 & 8
                   Defendants.                                 :
-------------------------------------------------------------- x


                                         CERTIFICATE OF SERVICE

                      I, Evelyn J. Meltzer, hereby certify that on the 18th day of October, 2018, I served or
caused to be served the following documents upon the parties set forth on the attached list, in the
manner indicated therein:

                      •   Plaintiff’s Motion for Summary Judgment to Determine the Nonexecutory Nature
                          of a Contract [DI 6];
                      •   Memorandum of Law in Support of Plaintiff’s Motion for Summary Judgment to
                          Determine the Nonexecutory Nature of a Contract [DI 7]; and
                      •   Declaration of Irwin Reiter in Support of Plaintiff’s Motion for Summary
                          Judgment to Determine the Nonexecutory Nature of a Contract [DI 8].




#50558548 v1 (146297.2)
                      Case 18-50924-MFW   Doc 9     Filed 10/18/18   Page 2 of 3




Dated: October 18, 2018                     /s/ Evelyn J. Meltzer
                                            David B. Stratton (No. 960)
                                            Evelyn J. Meltzer (No. 4581)
                                            PEPPER HAMILTON LLP
                                            Hercules Plaza, Suite 5100
                                            1313 N. Market Street, P.O. Box 1709
                                            Wilmington, Delaware 19801
                                            Tel: (302) 777-6500
                                                     and
                                            Michael S. Stamer (admitted pro hac vice)
                                            Abid Qureshi (admitted pro hac vice)
                                            Meredith A. Lahaie (admitted pro hac vice)
                                            Joseph L. Sorkin (admitted pro hac vice)
                                            AKIN GUMP STRAUSS HAUER & FELD LLP
                                            One Bryant Park
                                            Bank of America Tower
                                            New York, NY 10036
                                            Tel: (212) 872-1000
                                            Fax: (212) 872-1002

                                            Attorneys for Lantern Entertainment LLC




                                              -2-
#50558548 v1 (146297.2).146297.2
                      Case 18-50924-MFW   Doc 9   Filed 10/18/18   Page 3 of 3



                                          SERVICE LIST




VIA EMAIL
Counsel for Bruce Cohen Productions
and Bruce Cohen
Christopher P. Simon
CROSS & SIMON, LLC
1105 North Market Street, Suite 901
Wilmington, DE 19801
csimon@crosslaw.com



VIA EMAIL
Counsel for Bruce Cohen Productions
and Bruce Cohen
Michael I. Gottfried
Roye Zur
LANDAU GOTTFRIED & BERGER LLP
1801 Century Park East, Suite 700
Los Angeles, CA 90067
mgottfried@lgbfirm.com
rzur@lgbfirm.com



VIA FIRST CLASS MAIL

Alan S. Hergott, Registered Agent for
 Bruce Cohen Productions
150 S. Rodeo Drive
Third Floor
Beverly Hills, CA 90212



VIA FIRST CLASS MAIL

Bruce Cohen
274 West 11th Street
#5R
New York, NY 10014




#50558548 v1 (146297.2)
